Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
The closest prior art is Alexander et al., US Patent 6,103,103 who teaches a process for dehydrogenation comprising a molecular sieve catalyst, AMS1B type with 0.01 to 5.0 weight percent of a platinum group metal. However, it is unclear if the crystallinity is over 80% and unclear if 95% of the catalytic material is disposed within the pores of the catalyst. Table 1 shows a 95% crystallinity for HAMS-1B-3 catalyst but contains no silica, thus cannot be the same framework or have the silica/alumina ratio greater than 4:1.
The next prior art is Otto et al. US 2017/0341063 who discloses a zeolite catalyst with a similar metal content and type for hydro treatment. The framework includes 8-membered ring zeolites with alloyed bimetallic clusters encapsulated within the pores of the zeolite. The silica/alumina ratio is 1 to 500 (Table 1). The degree of crystallinity is unclear and further unclear if 95% of the catalytic material is disposed in the pores.
Thus, the prior art does not teach or fairly suggest a process for the removal of hydrogen from a mixture, comprising: contacting a mixture comprising hydrogen, oxygen, and one or more organic compounds with a synthetic zeolite to produce water or steam, wherein the synthetic zeolite comprises, Si and Al and has a SiO2:Al2O3 molar ratio of greater than 4:1, an 8-membered ring zeolite having a framework type of AEI, AFT, AFX, CHA, CDO, DDR, EDI, ERI, IHW, ITE, ITW, KFI, MER, MTF, MWF, LEV, LTA, PAU, PWN, RHO, SFW or UFI, a degree of crystallinity of at least 80% as measured by ASTM D535-197, and at least 0.01 wt% of at least one catalytic metal, based on a weight of the synthetic zeolite, wherein the at least one catalytic metal comprises Ru, Rh, Pd, Ag, Os, Ir, Pt, Au, Mo, W, Re, Co, Ni, Zn, Cr, Mn, Ce, Ga, alloys thereof, or mixtures thereof, wherein at least 95% of the catalytic metal is disposed within a plurality of pores of the synthetic zeolite.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON PREGLER whose telephone number is (571)270-5051. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON PREGLER/           Primary Examiner, Art Unit 1772